DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Specification does not disclose an embodiment in which the flat front face of the frame is substantially flush with a flat front surface of the translucent panel, nor does such an embodiment appear to be illustrated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19, 21-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2003/0037472) in view of Tian et al. (2010/0307041).
Nolan discloses an illuminated vehicle sign for direct mounting on a vehicle, the sign comprising: opaque lettering (Fig. 2) positioned on or over a front surface of a translucent panel (Fig. 3, #60); an opaque rear panel (Fig. 4, #22) situated opposite to the translucent panel in spaced relation therefrom to define a space therebetween; a light source (Fig. 3, #30) positioned in the space adjacent to the rear panel and pointing towards a front of the sign, to emit light through the translucent panel; and a frame (Fig. 3, #40) surrounding a perimeter of the translucent panel and forming a perimeter of the sign for mounting the sign to the vehicle, wherein the entire perimeter of the translucent panel is sealed in a weather-tight 2 of 12LEGAL02/413 15964v1Appl. No. 17/394,814manner (paragraph 0025), wherein the translucent panel is spaced by a spacer (Fig. 3, #28) from the light source thereby creating a gap between the light source and the translucent panel (Fig. 3), and wherein the spacer surrounds the LEDs and is in contact with a rear surface of the translucent panel along the entire perimeter of the translucent panel (Fig. 3).
However, the light source disclosed by Nolan is not specifically disclosed. Tian teaches that it was known in the art to use LEDs to illuminate a vehicle sign (paragraph 0019). It would have been 
Regarding the recitation that the frame is “for mounting the sign to the school bus,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the frame disclosed by Nolan is capable of being mounted to a school bus.
Regarding claim 19, see transparent layer (Fig. 3, #66) disclosed by Nolan.
Regarding claim 21, Fig. 3 of Nolan shows that the lights are arranged in rows.
Regarding claim 22, Fig. 3 of Nolan shows that the lights are mounted to the rear panel.
Regarding claim 23, Fig. 3 of Nolan shows that the lights emit light directly onto the translucent panel without any intervening layers.
Regarding claim 24, Fig. 3 of Nolan shows that the frame (#40) is one piece.
Regarding claim 26, the recitations regarding the indicia displayed with the lettering does not define over the prior art because it has been held that printed matter is owed no patentable weight if the printed matter is not functionally or structurally related to the associated physical substrate upon which it is displayed. See MPEP § 2111.05. In this case, the substrate merely displays the printed matter. There is no new and nonobvious functional or structural relationship between the printed matter and the substrate.
Regarding claim 27, Fig. 3 of Nolan shows that the spacer #28 is sealed behind the translucent panel #60 in a weather-tight manner.
Regarding claim 28, it is not known whether the translucent panel #60 is adhered to the spacer #28, but it would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claim 29, Fig. 3 of Nolan appears to show that the spacer #28 is connected to the rear panel. Such would at least be suggested to a person having ordinary skill in the art.
Regarding claim 30, Fig. 3 of Nolan shows that the spacer #28 has a width parallel to the translucent panel #60 and is positioned behind the perimeter of the translucent panel.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2003/0037472) in view of Tian et al. (2010/0307041), as applied to claim 16, above, and further in view of Tietze (6,698,118).
Nolan discloses the invention substantially as claimed, as set forth above. However, the translucent panel disclosed by Tietze does not appear to be retro-reflective. Tietze teaches that it was known in the art to make such a panel retro-reflective. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the translucent plate disclosed by Nolan retro-reflective, as taught by Tietze, in order to improve the visibility of the sign.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2003/0037472) in view of Tian et al. (2010/0307041), as applied to claim 16, above, and further in view of Wynne et al. (5,692,327).
The frame disclosed by Nolan does not appear to include through holes for mounting the sign to a vehicle. Wynne teaches that it was known in the art to provide through holes (Fig. 1, #77) for mounting a sign to a vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Nolan with through holes, as taught by Wynne, in order to mount the sign to a vehicle.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan (2003/0037472) in view of Tian et al. (2010/0307041), as applied to claim 16, above, and further in view of Michaelidis (2017/0032717).
Nolan discloses the invention substantially as claimed, as set forth above. However, there is no disclosure that the distance that the gap is sized to provide substantially uniform illumination emitted from the translucent panel. Michaelidis teaches that it was known in the art to optimize the gap between lights and a translucent panel to provide substantially uniform illumination. See Fig. 2 and paragraph 0058. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the gap disclosed by Nolan, as taught by Michaelidis, to provide substantially uniform illumination from the panel.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the weather-tight seal disclosed by Nolan (Fig. 2, #46) is on the opposite side of the translucent panel (Fig. 3, #60) from the spacer (Fig. 3, #28) and the invention would not function if it were moved to a position between the translucent panel and the spacer.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631